Title: William Thornton to Thomas Jefferson, 4 September 1810
From: Thornton, William
To: Jefferson, Thomas


          
            Dear sir
            City of Washington 4th Sepr 1810
          
          I have so long delayed to write a few Lines to acknowledge your last favour, with an intention of making my Ansr more acceptable, by giving you news &c, that I am really ashamed of an appearance of forgetfulness; and, at this time, when exceedingly pressed by Business, I write, lest I may be still more engaged hereafter.  I am exceedingly indebted to you for the very kind present you made me of the Sheep Dog, as much so indeed as if he had arrived safely in this City, but fate seems to have destined his Services to some celestial Shepherd.— Capt Hand brought me a very fine merino Lamb from Mr Bauduy of Wilmington just abt the same time, and by inattention killed it on the passage—I wished the Soul of my Sheep Dog might hereafter attack the Soul of Hand for destroying such an Innocent.—I am truly sorry that I suffered two such losses.
           Mr Livingston has lately published a Second Edition of his Pamphlet on Sheep, with prints of two of his Rams, drawn by Mrs Livingston but as if acquainted with the meaning of things, she has exhibited them as if they were not of the Livingstone Family—
           There have been several Cases of sickness in the City lately.  Col: Whiting, of the War Office, a very respectable Gentleman, died last night after abt a week’s sickness, and Major Rogers has been several Days at the point of Death, but thought a little better today, however I think not out of danger.—They were bilious Fevers, but Col: Whiting seems to have gone off in a Fit.—
          Thirty six Merino Sheep viz 29 Ewes & 6 rams have lately arrived at Alexa for sale, but so inferior in size & wool to the former that I hardly think them genuine—or if so of an inferior Cast, or Cabanna.—They are to be sold on Monday next.—
          Being interested in the last I send you an Acct of their Blood which I got printed.—
           I had no Idea till Mr Barry arrived that the Dogs you had raised for Mr Dougherty & myself were of so large a kind—I think from the Description & the intelligence they possess they must originally have been derived from the Newfoundland Dog—It is I have no doubt of great value.—
          
          Mr Erving arrived safely here, but made no stay—
          
            I am, dear Sir, with the highest respect & consideration Yr &c
            
 William Thornton—
          
        